NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MIGUEL ARMANDO SIERRA-JACOBO,                   No.    19-71293
AKA Miguel Armando Sierra,
                                                Agency No. A073-433-960
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Miguel Armando Sierra-Jacobo, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from immigration judge’s decision denying his motion to terminate and ordering

his removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law. Padilla-Martinez v. Holder, 770 F.3d 825, 830 (9th Cir. 2014).

We grant the petition for review and remand.

      In Cortes-Maldonado v. Barr, 978 F.3d 643, 653 (9th Cir. 2020), we held

“‘that illicit trafficking’ does not include solicitation offenses and thus Oregon’s

former crime of marijuana delivery for consideration, Or. Rev. Stat

§ 475.860(2)(a), does not qualify as an aggravated felony under [8 U.S.C.]

§ 1101(a)(43)(B).” We therefore grant the petition for review and remand for

further proceedings consistent with this disposition. See INS v. Ventura, 537 U.S.

12, 16-18 (2002) (per curiam).

      Sierra-Jacobo’s removal is stayed pending a decision by the BIA.

      The government must bear the costs for this petition for review.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                    19-71293